[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JOURNAL ENTRY AND OPINION
Relator, Carl Frett, seeks a writ of mandamus in order to compel the respondent, Judge Peggy Foley Jones, to render a ruling and further issue findings of fact and conclusions of law with regard to a "petition to vacate or set aside sentence and motion for new trial" as filed in the underlying action of State v. Frett, Cuyahoga County Court of Common Pleas Case No. CR-332185. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary are copies of journal entries, as journalized on June 6, 2001, which indicate that a ruling and findings of fact and conclusions of law have been issued with regard to the relator's "petition to vacate or set aside sentence and motion for new trial". Thus the relator's request for a writ of mandamus is moot.State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163;State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
Finally, the relator has failed to comply with R.C. 2969.25, which mandates that he attach to his complaint an affidavit that describes each civil action or appeal of a civil action filed in the previous five years. The failure to provide such an affidavit constitutes sufficient grounds for dismissal of the relator's complaint for a writ of mandamus.State ex rel. Zanders v. Ohio Parole Board (1998), 82 Ohio St.3d 421,696 N.E.2d 594; State ex rel. Alford v. Winters (1997), 80 Ohio St.3d 285,685 N.E.2d 1242.
Accordingly, we grant the respondent's motion for summary judgment. Relator to bear costs. It is further ordered that the Clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58 (B).
Writ denied.
  ______________________________________ DIANE KARPINSKI, ADMINISTRATIVE JUDGE:
PATRICIA ANN BLACKMON, J. and ANNE L. KILBANE, J. CONCUR.